FILED
                           NOT FOR PUBLICATION                              OCT 15 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                           FOR THE NINTH CIRCUIT



THE HERMETIC ORDER OF THE                        No. 08-16904
GOLDEN DAWN, INC.,
                                                 D.C. No. 3:05-cv-00432-JSW
              Plaintiff-counter-defendant -
Appellee,
                                                 MEMORANDUM *
  v.

DAVID J. GRIFFIN,

              Defendant-counter-claimant -
Appellant.



                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeffrey S. White, District Judge, Presiding

                            Submitted October 6, 2010 **
                             San Francisco, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: REINHARDT and BERZON, Circuit Judges, and POLLAK, Senior
District Judge.***

      David John Griffin appeals from the district court’s order denying his

counter-motion to set aside or enforce a settlement agreement entered into with the

Hermetic Order of the Golden Dawn, Inc. We affirm.

      The district court did not abuse its discretion by denying Griffin’s motion for

relief from judgment under Federal Rule of Civil Procedure 60(b)(6).1 Only

“‘extraordinary circumstances’ justify relief under [Rule 60(b)(6)].” See Keeling v.

Sheet Metal Workers Int’l Ass’n, Local Union 162, 937 F.2d 408, 410 (9th Cir.

1991) (quoting United States v. Sparks, 685 F.2d 1128, 1129 (9th Cir. 1982)).

While the repudiation or “complete frustration” of a settlement agreement can

constitute grounds to set aside a judgment under Rule 60(b)(6), see Keeling, 937

F.2d at 410, Griffin has not demonstrated that such circumstances exist in this case.

Instead, there are simply disagreements over the proper interpretation of the terms

of the settlement agreement.




          ***
             The Honorable Louis H. Pollak, Senior United States District Judge
for the Eastern District of Pennsylvania, sitting by designation.
      1
      The district court properly reviewed the magistrate’s report and
recommendation de novo. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

                                         -2-
      Griffin failed to enunciate a coherent legal argument in his brief to this court

as to why the district court’s holding that Golden Dawn did not violate any

substantive terms of the settlement agreement is incorrect. Griffin has therefore

abandoned any such challenge. See Fed. R. App. P. 28(a)(9); Kohler v. Inter-Tel

Techs., 244 F.3d 1167, 1182 (9th Cir. 2001) (“Issues raised in a brief which are not

supported by argument are deemed abandoned.”). To the extent that Griffin raises

other issues in his brief, those challenges are waived for the same reason.

      AFFIRMED.




                                         -3-